APPEAL OF VERNER S. GAGGIN.Gaggin v. CommissionerDocket No. 4631.United States Board of Tax Appeals3 B.T.A. 19; 1925 BTA LEXIS 2067; November 12, 1925, Decided Submitted September 28, 1925.  1925 BTA LEXIS 2067">*2067 M. J. Marcus, Esq., for the taxpayer.  R. P. Smith, Esq., for the Commissioner.  Before SMITH, JAMES, LITTLETON, and TRUSSELL.  The taxpayer appeals from the determination of a deficiency in income tax for the years 1920 and 1921 in the aggregate amount of $286.65.  The only question in issue is the right of the taxpayer to deduct from the gross income of each year $900 claimed to be a legal deduction from gross income for rent of office.  FINDINGS OF FACT.  The taxpayer is a physician and a resident of Pittsburgh, Pa.  He has his office in his home, which is owned by his wife.  He uses one-half of the first floor for his office and for business purposes.  His income-tax returns for the years 1920 and 1921 were made upon a cash receipts and disbursements basis.  Upon the returns he beducted $900 for each year as rent for his offices, but the evidence does not show that he paid the rent to his wife.  The taxpayer kept accurate account of cash received and expended, but no entries were made to show payment of rent.  The item of $900 for rent alleged to have been paid by the taxpayer was returned as income by the taxpayer's wife in income-tax returns filed by her. 1925 BTA LEXIS 2067">*2068  DECISION.  The determination of the Commissioner is approved.